Citation Nr: 1402718	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  11-18 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hammertoes.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in July 2011.

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge; the transcript is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include PTSD, hence the recharacterization of the issue hereinabove.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

At the Board hearing, the Veteran testified that he has sought treatment at the Lyons campus of the VA New Jersey Healthcare System since he separated from service in August 1977.  T. at 11.  The evidence of record contains VA outpatient treatment records dated from February 8, 2000.  Any outstanding treatment records prior to this date should be associated with the claims folder or Virtual VA.  Also, updated treatment records should be associated for the period from February 25, 2010.  

Tinnitus

The Veteran asserts that he has tinnitus due to noise exposure during service.  Specifically, he asserts that during service he manned a 3 inch 150 gun in a 6 x 3 room with 4 feet tall shells.  T. at 4.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his tinnitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Hepatitis C

The Veteran asserts that he contracted hepatitis C due to his duties as a dental technician.  He asserts that he "was cleaning tooths day and night" which is "definitely relatable to my Hep C."  T. at 3.  

The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was seaman and that he completed a dental technician course in January 1975.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his hepatitis C.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

PTSD

The Veteran's DD Form 214 reflects that he was a seaman aboard the USS Raleigh and that he had 2 years and 8 months of foreign or sea service.  

The Veteran asserts that he has PTSD due to his experiences in Lebanon.  T. at 3.  In an August 2009 statement from the Veteran, he asserted that he suffered extreme mental stress during his service aboard the USS Raleigh from January to July 1976.  Historical records reflect that the USS Raleigh participated in the evacuation of Americans from Beirut, Lebanon in May 1976.  

A September 2009 VA mental health evaluation reflects diagnoses of opiod abuse in partial remission; cocaine abuse in partial remission; and, depression.  

A February 2010 VA mental health evaluation reflects diagnoses of opiod abuse in partial remission; cocaine abuse in partial remission; and, PTSD; however, the basis for the PTSD diagnosis is not reflected.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed acquired psychiatric disability, to include PTSD and depression, to include consideration of 38 C.F.R. § 3.304(f)(3) (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's VA treatment records from the Lyons VA Medical Center for the period from August 20, 1977 to February 7, 2000, and associate any outstanding treatment records with the claims folder or Virtual VA.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

Associate with the claims folder or Virtual VA updated VA treatment records dated from February 25, 2010.  

2.  Schedule the Veteran for a VA examination to determine whether tinnitus is a result of in-service noise exposure, or otherwise related to service.  

The examiner should review the claims folder and note such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus is the result of in-service noise exposure.

All opinions and conclusions expressed must be supported by reasons.  The reasons should include consideration of the Veteran's reports of the onset and continuity of his tinnitus.

The examiner should reconcile any opinions with the service records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his claimed hepatitis C.  The claims file should be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported.  

The examiner should review the entire claims file and indicate whether the Veteran currently has hepatitis C, and provide an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any hepatitis identified on examination is etiologically related to the Veteran's service or any incident therein, to include exposures during his duties as a dental technician.  

If the examiner concludes that the Veteran has hepatitis which was incurred in service, the examiner should state the etiological factor leading to the hepatitis.  

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.

A Veteran's statements may not be discounted solely on the basis of lack of confirmation of the medical records.

Reasons should be given for all opinions and conclusions expressed.

4.  Thereafter, schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination. 

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required. 

The examiner should be advised that the Veteran was stationed aboard the USS Raleigh when it participated in the evacuation of Americans from Beirut, Lebanon in May 1976.

The examiner should provide an opinion as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty stationed aboard the USS Raleigh, and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

b) For any other psychiatric diagnosis rendered other than PTSD, to include depression, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder, to include depression, is a result of service or any incident therein, to include any corroborated stressor.

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

5.  If any of the benefits sought are not granted, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


